Case 2:19-cv-00066-JRG Document 546 Filed 03/10/21 Page 1 of 1 PageID #: 44332




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,                   §
 OPTIS CELLULAR TECHNOLOGY, LLC,                   §
 PANOPTIS PATENT MANAGEMENT,                       §   CIVIL ACTION NO. 2:19-CV-00066-JRG
 LLC,     UNWIRED PLANET, LLC,                     §
 UNWIRED PLANET INTERNATIONAL                      §
 LIMITED,                                          §
                                                   §
                                                   §
               Plaintiffs,                         §
                                                   §
 v.                                                §
                                                   §
 APPLE INC.,                                       §
                                                   §
               Defendant.                          §


                                             ORDER
       Before the Court is the Joint Motion to Enter Stipulated Order on Execution of Judgment

Against Defendant (the “Motion”) filed by Plaintiffs Optis Wireless Technology, LLC, Optis

Cellular Technology, LLC, Unwired Planet, LLC, Unwired Planet International Limited, and

PanOptis Patent Management, LLC (collectively, “PanOptis”) and Defendant Apple Inc.

(“Apple”). Dkt. No. 545. In the Motion, the parties stipulate that Apple will not be required to

post bond or other security pending appeal, and PanOptis agrees to accept certain verifications of

Apple’s ability to satisfy the judgment in the above-captioned case.

       Having considered the Motion, and noting that it is filed jointly by the parties, the Court is

of the opinion that it should be and hereby is GRANTED. The stipulated terms outlined in the

Motion are hereby entered.

      So Ordered this
      Mar 10, 2021
